Exhibit 10.3
 
AMENDED AND RESTATED
CENTURYTEL 2001 EMPLOYEE STOCK PURCHASE PLAN
 
 
1.           Purpose.  The purpose of the CenturyTel 2001 Employee Stock
Purchase Plan is to provide employees of the Company and its Designated
Subsidiaries with an opportunity to purchase Common Stock of the Company on
favorable terms.  The Company intends to have the Plan qualify as an "Employee
Stock Purchase Plan" under Section 423 of the Code.  Accordingly, the provisions
of the Plan shall be construed to extend and limit participation in a manner
consistent with the requirements of Section 423 of the Code.
 
                2.           Definitions.
 
(a)           "Board" means the Board of Directors of the Company.
 
(b)           "Code" means the Internal Revenue Code of 1986, as amended.
 
(c)           "Common Stock" means the common stock of the Company.
 
(d)           "Company" means CenturyTel, Inc., a Louisiana corporation.
 
(e)           "Compensation" means base salary or wages received by an Employee
from the Company or a Designated Subsidiary, including compensation for
vacation, sick leave, holidays, floating holidays, personal days, and "paid time
off" as defined in the Employee Information Notebook applicable to certain
employees, but excluding (i) any overtime, bonuses, commissions, or cash
incentive compensation, (ii) any relocation, expense, tuition or other
reimbursements and (iii) any income or other benefits realized as a result of
participation in any stock option, stock incentive, stock purchase, or similar
plan of the Company or any Designated Subsidiary.
 
(f)           "Continuous Status as an Employee" means continuous service of an
individual as an Employee of the Company or a Designated Subsidiary without any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of (i) sick leave or
military leave authorized under the Company’s policies; (ii) Family and Medical
Leave Act leave; (iii) any other leave of absence approved by the Company’s
Human Resources Department, provided that such leave is for a period of not more
than 90 days, unless reemployment upon the expiration of any such longer leave
is guaranteed by contract, statute, or any Company policy adopted from time to
time; or (iv) transfers between locations of the Company or between the Company
and its Designated Subsidiaries.
 
(g)           "Contributions" means all amounts credited to the account of a
participant pursuant to the Plan.
 
(h)           "Corporate Transaction" means a (i) sale of all or substantially
all of the Company’s assets, (ii) merger, consolidation, share exchange or other
business combination of the Company with or into another corporation in which
the holders of Shares shall be entitled to receive stock, securities, cash or
other property with respect to or in exchange for their Common Stock, or (iii)
dissolution or liquidation of the Company.
 
(i)           "Designated Administrator" means the stock brokerage, transfer
agent or other  financial services firm designated by the Company to hold Shares
for participants and to directly or indirectly handle sales of Shares for
participants.
 
(j)           "Designated Subsidiaries" means all domestic Subsidiaries that are
corporations (or are treated as corporations or divisions for tax purposes), the
employees of which shall be eligible to participate in the Plan, unless
otherwise determined by the Board.
 
(k)           "Employee" means any person, including an officer of the Company
or a Designated Subsidiary, who is an employee of the Company or a Designated
Subsidiary for tax purposes.
 
(l)           "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
 
(m)           "Offering Date" means the first business day of each Offering
Period during which the Trading Market is open for business.
 
(n)           "Offering Period" means a period of six months commencing on
January 1 and July 1 of each year, unless otherwise provided by Section 19(b)
hereof or otherwise determined by the Board as provided herein.
 
(o)           "Plan" means this 2001 Employee Stock Purchase Plan.
 
(p)           "Purchase Date" means the last day of each Offering Period during
which the Trading Market is open for business.
 
(q)           "Purchase Price " means, with respect to any particular Offering
Period, an amount equal to 85% of the Fair Market Value (as defined in Section
7(b) below) of a Share of Common Stock on the Offering Date or on the Purchase
Date, whichever is lower; provided, however, that in the event (i) of any
shareholder-approved increase in the number of Shares available for issuance
under the Plan, (ii) all or a portion of such additional Shares are to be issued
with respect to the Offering Period that is underway at the time of such
increase ("Additional Shares"), and (iii) the Fair Market Value of a Share of
Common Stock on the date of such increase (the "Approval Date Fair Market
Value") is higher than the Fair Market Value on the Offering Date for any such
Offering Period, then in such instance the Purchase Price with respect to
Additional Shares shall be 85% of the Approval Date Fair Market Value or the
Fair Market Value of a Share of Common Stock on the Purchase Date, whichever is
lower.
 
(r)           "Share" means a share of Common Stock, as adjusted in accordance
with Section 19 of the Plan.
 
(s)           "Subsidiary" means a corporation or other entity, domestic or
foreign, of which 50% or more of the voting shares or other equity interests are
held by the Company or a Subsidiary, whether or not such entity now exists or is
hereafter organized or acquired by the Company or a Subsidiary.
 
(t)           "Trading Market" means, as of any particular date, the New York
Stock Exchange, or, if the Common Stock is not listed on the New York Stock
Exchange as of such date, the principal trading market for such stock on such
date.
 
3.         Eligibility.
 
(a)        Subject to the requirements of Section 5(a) and the limitations
imposed by Section 423(b) of the Code,
 
(i)         for the Offering Period beginning July 1, 2009, any person who is an
Employee as of July 1, 2009 shall be eligible to participate in the Plan for
such Offering Period; and
 
(ii)        for any other Offering Period, any person who is an Employee as of
the date that is 20 days prior to the first day of any particular Offering
Period shall be eligible to participate in the Plan for such Offering Period.
 
(b)        Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option under the Plan (i) if, immediately after the
grant, such Employee would own (as determined pursuant to the rules under
§424(d) of the Code) capital stock of the Company and/or hold outstanding
options to purchase stock possessing 5% or more of the total combined voting
power or value of all classes of stock of the Company or of any Subsidiary, or
(ii) if such option, together with all similar rights to purchase stock under
any other employee stock purchase plans (described in Section 423 of the Code)
of the Company and its Subsidiaries outstanding at any time during a calendar
year, would entitle the Employee to purchase stock that exceeds $25,000 in Fair
Market Value (as defined in Section 7(b) below), determined at the time such
option would otherwise be granted.
 
4.         Offering Periods.  An Employee’s rights hereunder shall accrue on the
terms and subject to the conditions of this Plan during successive Offering
Periods, with new Offering Periods commencing on January 1 and July 1 of each
year (or at such other time or times as may be determined by the Board).  Unless
otherwise established by the Vice President ‑ Human Resources, the first
Offering Period shall commence on July 1, 2001 and continue until December 31,
2001.  The Plan shall continue until terminated in accordance with Section
19(b)(i) or 20 hereof.  The Board shall have the power to change the duration or
frequency of Offering Periods with respect to future offerings without
shareholder approval if such change is announced at least five days prior to the
scheduled beginning of the first Offering Period to be affected.
 
5.         Participation.
 
(a)        An eligible Employee may become a participant in the Plan (commencing
as of the start of the next succeeding Offering Period) by completing a
subscription agreement and any other required documents ("Enrollment Documents")
provided by the Company and submitting them to the Company’s Human Resources
Department or the Designated Administrator at least five days prior to the start
of such Offering Period, unless a later time for submission of the Enrollment
Documents is set by the Vice President ‑ Human Resources.  The Enrollment
Documents and their submission may be electronic, as directed by the Company.
The Enrollment Documents shall set forth the dollar amount or percentage of
Compensation (subject to Section 6(a) below) to be paid as Contributions
pursuant to the Plan.  The dollar amount or percentage of Contributions selected
by a participant may be changed as of the beginning of an Offering Period by
submitting the required documentation at least ten business days prior to the
start of such Offering Period; provided, however, that Contributions may be
discontinued during an Offering Period as provided in Section 10(b).
 
(b)        With respect to each Offering Period, payroll deductions shall
commence with the first payroll period following the Offering Date and shall end
with the last payroll period ending on or prior to the Purchase Date of the
Offering Period, unless sooner terminated by the participant as provided in
Section 10.
 
(c)        Execution and submission of Enrollment Documents by a participant to
the Company shall be deemed to constitute the agreement of the participant to be
subject to all of the terms and conditions of the Plan.
 
6.         Method of Payment of Contributions.
 
(a)        A participant’s payroll deductions made on each payday during any
particular Offering Period must equal at least 1% and not exceed 20% (or such
greater percentage as the Board may establish from time to time before an
Offering Date) of such participant’ s Compensation on each payday during the
Offering Period. All payroll deductions made by a participant shall be credited,
without interest, to his or her account under the Plan. A participant may not
make any additional payments into such account.
 
(b)        A participant may discontinue his or her participation in or
Contributions to the Plan as provided in Section 10.
 
(c)        Notwithstanding the foregoing, to the extent necessary to comply with
the annual limitations set forth in Section 423(b)(8) of the Code and Section
3(b)(ii) herein, a participant’s payroll deductions may be decreased during any
Offering Period scheduled to end during any particular calendar year to 0%.
Payroll deductions shall re‑commence at the rate provided in such participant’s
Enrollment Documents at the beginning of the first Offering Period that is
scheduled to end in the following calendar year, unless terminated by the
participant as provided in Section 10.
 
7.         Grant of Option.
 
(a)        On the Offering Date of each Offering Period, each eligible Employee
participating in the Plan for such Offering Period shall be granted an option to
purchase on the Purchase Date for that Offering Period a number of Shares of
Common Stock determined by dividing such Employee’ s Contributions accumulated
during the Offering Period and retained in the participant’s account as of the
Purchase Date by the applicable Purchase Price (subject to any adjustment
pursuant to Section 19 below); provided, however, that such purchase shall be
subject to the terms and conditions of this Plan, including without limitation
the limitations set forth in Sections 3(b) and 12.
 
(b)        The fair market value of the Common Stock on a given date (the "Fair
Market Value") shall be the closing sale price of a Share of Common Stock for
such date on the Trading Market (or, in the event that the Common Stock is not
traded on such date, on the immediately preceding trading date), as reported in
The Wall Street Journal.
 
8.         Exercise of Option.   Unless a participant timely withdraws from the
Plan as provided in Section 10, his or her option for the purchase of Shares
will, without the delivery of any further documentation, be deemed to be
exercised automatically on the Purchase Date of an Offering Period, and the
maximum number of Shares subject to the option, rounded to the nearest one‑one
hundredth of a Share, will be purchased at the applicable Purchase Price with
the accumulated Contributions in his or her account as of such date.   During
his or her lifetime, a participant’s option to purchase Shares hereunder is
exercisable only by him or her.
 
9.         Delivery and Holding of Shares.   As promptly as practicable after
each Purchase Date, the number of Shares purchased by each participant upon
exercise of his or her option shall be deposited into an account established in
the participant’s name with the Designated Administrator.  A participant may
request that certificates representing Shares purchased be issued in the
participant’s name and delivered to the participant or the participant’s agent. 
No certificates for fractional shares shall be issued.  In lieu of any such
fractional share, the participant will receive a cash payment based on the Fair
Market Value of a Share.
 
10.       Voluntary Withdrawal; Termination of Contributions; Termination of
Employment.
 
(a)        A participant may withdraw all but not less than all of the
Contributions credited to his or her account under the Plan by submitting fully
completed withdrawal documentation in the manner prescribed by the Company’s
Human Resources Department at least 21 days prior to the Purchase Date or such
shorter period as the Company’s Human Resources Department shall permit.  Upon
receipt by the Company of withdrawal documentation properly completed to the
Company’s satisfaction, (i) all of the participant’s Contributions credited to
his or her account will be paid to him or her, (ii) his or her option for the
current Offering Period will be automatically terminated, and (iii) no further
Contributions for the purchase of Shares by such participant will be accepted
during the Offering Period.
 
(b)        A participant may terminate Contributions during an Offering Period
by submitting fully completed termination documentation in the manner prescribed
by the Company’s Human Resources Department at least 21 days prior to the
Purchase Date or such shorter period as the Company’s Human Resources Department
shall permit.  Upon any such termination, a participant may choose to have all
Contributions credited to his or her account returned to him or her in
accordance with paragraph (a) or the participant may choose to have his or her
prior Contributions remain in his or her account and used to purchase Shares on
the Purchase Date.  A participant who terminates Contributions may not resume
Contributions until the next Offering Period.
 
(c)        Upon termination of the participant’s Continuous Status as an
Employee prior to the Purchase Date of an Offering Period for any reason,
whether voluntary or involuntary, including retirement or death, the
Contributions credited to his or her account will be returned to him or her or,
in the case of his or her death, to the person or persons entitled thereto under
Section 15, and his or her option will be automatically terminated.
 
(d)        A participant’s withdrawal from an offering during any particular
Offering Period will not have any effect upon his or her eligibility to
participate in a succeeding offering or in any similar plan that may hereafter
be adopted by the Company; provided, however, that the Employee shall be
required to resubmit Enrollment Documents in order to resume Contributions.
 
11.           Interest.   No interest shall accrue on the Contributions of a
participant in the Plan.
 
12            Stock.
 
(a)            Subject to adjustment as provided in Section 19, no more than
5,000,000 Shares shall be made available for purchase under the Plan, either
with participants’ Contributions or in connection with the reinvestment of
participants’ cash dividends pursuant to Section 13 hereof.  If the Board
determines that, on a given Purchase Date, the number of Shares with respect to
which options are to be exercised may exceed the number of Shares available for
sale under the Plan on such Purchase Date, the Board may in its sole discretion
authorize the Company to allocate the Shares of Common Stock available for
purchase on such Purchase Date in a manner determined to be equitable by the
Board in its sole discretion.
 
(b)           The participant shall have no ownership, economic, voting or other
rights or interests with respect to Shares subject to purchase under his or her
option until such option has been exercised and the Shares have been issued.
 
(c)            Shares to be sold to a participant under the Plan may be Shares
acquired by the Company in the open market, treasury shares or newly issued
shares.  Shares to be delivered to a participant under the Plan will be
registered in the name of the participant or, if directed by the participant, 
in the name of the participant and his or her spouse.
 
13.           Dividend Reinvestment; Other Distributions; Voting.
 
(a)            Cash dividends on any Shares acquired through the Plan and
credited to a participant’s Plan account with the Designated Administrator will
be automatically reinvested in additional Shares; such amounts will not be
available in the form of cash to participants.  All cash dividends paid on
Shares credited to participants’ accounts and held by the Designated
Administrator will be paid by the Company to the Designated Administrator, which
shall be directed to reinvest such dividends on the same terms (including
purchase price per share) as cash dividends are reinvested under the Company’s
Automatic Dividend Reinvestment and Stock Purchase Service as then in effect, or
any successor dividend reinvestment plan of the Company (the "Dividend
Reinvestment Plan").
 
(b)           In the event of a stock dividend, distribution, stock split or
reclassification with respect to the Common Stock, any Shares or other
securities of the Company issued with respect to Shares held in a participant’s
Plan account will be credited to the participant’s Plan account.  In the event
of any other non‑cash dividend or distribution with respect to Shares credited
to a participant’s account, the Designated Administrator may, if reasonably
practical and at the direction of the Board, sell any property received in
connection with such dividend or distribution as promptly as practicable and use
the proceeds to purchase additional Shares in the same manner as cash paid to
the Designated Administrator for purposes of dividend reinvestment.
 
(c)            Shares acquired through the Plan and credited to a participant’s
Plan account may be voted by the participant in the same manner as Shares are
voted under the Dividend Reinvestment Plan or pursuant to any other rules
adopted under Section 14 hereof.
 
14.           Administration.   The Board, or a committee thereof, shall have
general authority to administer the Plan and shall have all of the powers
specified herein as being held by the Board. The Board may in its discretion
delegate, to personnel of the Company’s Human Resources Department or to the
Designated Administrator, the Board’s general authority to adopt, amend and
rescind any rules deemed desirable and appropriate for the administration of the
Plan and not inconsistent with the Plan, to construe and interpret the Plan, and
to make all other determinations (including determinations as to the amounts of
participants’ Compensation) necessary or advisable for the day‑to‑day operation
of the Plan.
 
15.           Designation of Beneficiary.
 
(a)            A participant may designate a beneficiary who is to receive any
cash from the participant’s account under the Plan in the event of such
participant’s death.  A participant may also designate a beneficiary to receive
any Shares to which the participant is entitled if an Offering Period terminates
prior to death, but death occurs prior to delivery to him or her of such
Shares.  Beneficiary designations under this Section 15(a) shall be made as
directed by the Human Resources Department of the Company, which may require
electronic submission of the required documentation with the Designated
Administrator.
 
(b)           Any designation of a beneficiary hereunder may be changed by the
participant at any time by submission of the required notice in the manner
prescribed by the Company’s Human Resources Department.  In the event of the
death of a participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such participant’s death, the
Company shall deliver any such cash or Shares (as specified in paragraph (a)) to
the executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver any such cash or Shares to the
participant’s relatives or representatives.
 
16.           Transferability.    Neither Contributions credited to a
participant’s account nor any rights with regard to the exercise of an option or
to receive Shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution, or as provided in Section 15) by the participant. Any such attempt
at assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with Section 10(a).
 
17.           Use of Funds.   All Contributions received or held directly or
indirectly by the Company under the Plan may be used by the Company for any
corporate purpose, and the Company shall not be obligated to segregate or
safeguard such Contributions.
 
18.           Reports.   Individual accounts will be maintained for each
participant in the Plan. Statements of account will be provided to participating
Employees by the Company or the Designated Administrator at least semi‑annually.
 
19.           Adjustments Upon Changes in Capitalization; Corporate
Transactions.
 
(a)           Adjustment.  Subject to any required action by the shareholders of
the Company, the number of Shares that have been authorized for issuance under
the Plan, whether under currently outstanding options or available for future
options (collectively, the "Reserves"), and the price per Share of Common Stock
covered by each option under the Plan that has not yet been exercised, shall be
proportionately and equitably adjusted for any increase or decrease in the
number of issued and outstanding Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of Shares effected
without receipt of consideration by the Company or the holders of such Shares;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been "effected without receipt of consideration." 
Except as expressly provided herein, no issue by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of Shares subject to an option.
 
(b)           Corporate Transactions. In the event of a Corporate Transaction,
the Board may, in its sole discretion (and without the consent of participants),
elect to (i) unilaterally terminate the Plan prior to the consummation of such
transaction and return all Contributions to participants; (ii) unilaterally set
a new Purchase Date on or before the date of consummation of the Corporate
Transaction (provided that the Company notifies the participants of such new
date), as of which new Purchase Date the Offering Period then in progress will
terminate and all options outstanding hereunder shall be deemed to be exercised
automatically, unless prior to such date a participant has withdrawn from the
Offering Period as provided in Section 10; or (iii) provide for an alternative
treatment of the participants’ options that is acceptable to the person or
entity that will succeed to the Company’s assets, business or operations
pursuant to such transaction.  Any action taken by the Board under this
paragraph shall be binding on all participants.
 
20.           Amendment or Termination.    The Board may at any time, in its
sole discretion (and without the consent of participants), terminate or amend
the Plan, except that without the approval of the shareholders of the Company no
amendment shall be made (i) to increase the number of Shares approved for sale
through the Plan (other than under Section 19 hereof) or (ii) to decrease the
Purchase Price per Share.  Upon termination of the Plan other than at the end of
an Offering Period, all Contributions then held by the Company shall be returned
to participants.
 
21.           Notices.   All notices or other communications by a participant to
the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.
 
22.           Conditions Upon Issuance of Shares.    (a)     Shares shall not be
issued or sold hereunder unless the issuance or sale shall comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, applicable state securities laws and the
requirements of any Trading Market upon which the Shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.
 
(b)           As a condition to the exercise of an option, the Company may
require the person exercising such option (i) to represent and warrant at the
time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
and (ii) to make such other representations as may be required, in the opinion
of counsel for the Company, to effect compliance with all applicable securities
or other laws.
 
23.           Term of Plan; Effective Date.   The Plan shall become effective
upon approval by the Company’s shareholders. It shall continue in effect until
terminated under Section 19 (b)(i) or 20 hereof. 
 
24.           Compliance with Certain Laws and Regulations.    The Plan is
intended to comply with Section 423 of the Code and the acquisition of Shares
through the Plan is intended to meet the requirements of Rule 16b‑3 promulgated
under the Exchange Act.  The Plan shall be deemed to contain, and such options
shall contain, and the Shares issued upon exercise thereof shall be subject to,
any additional conditions and restrictions as may be required to qualify fully
under Section 423 and Rule 16b‑3.
 
                                                                                                                                                             
 *    *    *    *    *    *    *
 
 
IN WITNESS WHEREOF, the undersigned secretary of the Company hereby certifies
that the foregoing Plan was approved by the Board at a meeting duly held on
February 28, 2001, approved by the affirmative vote of the holders of a majority
of the voting power present at the 2001 Annual Meeting of Shareholders of the
Company held on May 10, 2001, and amended by the Board by written unanimous
consent dated June 30, 2009.
 
 

 
 
CenturyTel, Inc.
 
 
 
 
 
By:      /s/ Stacey W. Goff    
Date:  June 30, 2009
Stacey W. Goff,
 
Senior Vice-President,
 
General Counsel and Secretary

 
 